Jack Holt, Jr., Chief Justice, dissenting. The majority interprets Ark. Stat. Ann. §§ 12-1124 and 19-1603 as providing that promotions shall be made solely on the basis of competitive examinations. I disagree with that interpretation and with this court’s prior holding to that effect in Bradley v. Bruce, 288 Ark. 342, 705 S.W.2d 431 (1986). Section 12-1124 provides in pertinent part: The commission shall adopt rules as follows: (a) For the qualifications of each applicant for appointment to any position in the sheriff’s department;. . . (i) For promotion based upon open competitive examinations of efficiency, character and conduct, lists shall be created for each rank of service and promotions made therefrom as provided herein, and advancement in rank or increase in salary beyond the limits fixed for the grade by the rules of said commission shall constitute a promotion. The wording of § 19-1603 is almost identical. In Bradley, this court discussed § 19-1603, stating, “[t]he statute specifically provides that promotion shall be made on the basis of the examination. There is no provision authorizing any other criterion, including seniority. Any other reading of the law would negate its purpose which is to promote those eligible who score highest on the test.” I think the majority in both decisions misinterprets the intention of the legislature. Both statutes vest the civil service commission with the authority to adopt rules on certain subjects. Through rules the commission can establish “the qualifications of each applicant for appointment to any position” (emphasis added) and “promotion based upon open competitive examinations.” The commission has done just that. They have set out educational qualifications for anybody desiring to fill any position in the sheriff’s department, whether they are newly hired, transferred from another department, or seeking a promotion. Considering the variety of jobs available within the sheriff’s department, obviously all of the positions are not filled by identically qualified people. The qualifications established by the commission are for the job. Accordingly, the applicant for the promotion must first be qualified for the job that he or she seeks. If the job being sought entails a promotion, the commission has provided for a competitive examination. The court in Bradley stated that the purpose of the law “is to promote those eligible who score highest on the test.” (Emphasis added) .Tobe eligible,a person must meet the other qualifications established by the commission pursuant to the statute. Here, those other qualifications were educational requirements. I would reverse the trial court. Purtle, J., joins in this dissent.